Citation Nr: 1508285	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to September 17, 2008, for a grant of service connection for posttraumatic stress disorder (PTSD), to include consideration of whether there was clear and unmistakable error (CUE) in a January 15, 2009 rating decision that assigned that effective date.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2013, of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

The Board notes that the issue of service connection for bilateral peripheral neuropathy of the lower extremities is currently on appeal and was the subject of a Board hearing before a different Veterans Law Judge and that issue will be addressed in a separate decision.


FINDINGS OF FACT

1.  In a January 15, 2009 rating decision, the RO granted entitlement to service connection for PTSD, which was in accord with the evidence then of record and governing legal authority; following notice to the Veteran of that denial, no timely appeal was initiated.

2.  There is no evidence that the Veteran filed a claim for service connection for PTSD prior to September 17, 2008.


CONCLUSIONS OF LAW

1.  The RO decision of January 15, 2009, which granted service connection for PTSD, is final, in the absence of CUE therein.  38 U.S.C.A. § 38 U.S.C. §7104 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105, 3.151, 3.400 (2014).

2.  The criteria for the assignment of an effective date earlier than September 18, 2008 for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's contentions concerning CUE in the January 15, 2009 rating decision, VA's duties to notify and assist are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran contends that an earlier effective date is warranted for the award of service connection for PTSD due to CUE.  The Veteran originally filed his claim for service connection for PTSD in September 2008.  Service connection was granted in a rating decision dated in January 2009 with an effective date of September 17, 2008.  That decision was not appealed.  In December 2010, the Veteran filed a claim for an earlier effective date.  There is nothing in the claims file between the January 2009 rating decision and the December 2010 claim for an earlier effective date that can be construed as a Notice of Disagreement (NOD) or a claim.  The Veteran has not asserted that he filed a timely NOD to the January 2009 rating decision.

The Veteran's representative's only argument in support of a finding of CUE is that the Veteran was receiving psychiatric treatment for PTSD in 2002.  The Board notes the VA treatment records in the claims file that show treatment and diagnosis.  However, that evidence does not support a finding of CUE or an earlier effective date.

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); see also Akins v. Derwinski, 1 Vet. App. 228, 231 (1991)("Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably.").

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  See Fugo, 6 Vet. App. at 43-44.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel, 6 Vet. App. at 245; see also Russell, 3 Vet. App. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must therefore determine whether the evidence of record at the time of the September 2009 rating decision obviously and undebatably establishes that the RO committed CUE in its determination of the effective date for PTSD.

As discussed above, the Veteran's initial claim for entitlement to service connection for PTSD was received by VA on September 17, 2008.  A letter describing VA's duties to notify and assist the Veteran in developing evidence to substantiate the claim was mailed in September 2008.  The letter also included information regarding how VA determines the effective date of an award.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. See also 38 C.F.R. § 3.151(a) (2014).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).

It is clear that the Veteran was receiving psychiatric treatment in 2002.  However, the treatment records do not constitute claims for the benefit.  The records do not in any way constitute communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  The mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998). See also KL v. Brown, 5 Vet. App. 205 (1993) and Crawford v. Brown, 5 Vet. App. 33 (1993).  The Board has noted that under 38 C.F.R. § 3.157, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.  However, that provision does not apply to original claims for service connection, but instead applies only to claims for increase and certain claims to reopen previously denied claims.  

The rule is clear; the effective date is the "later" of the two dates.  As discussed above, the Veteran's initial claim for service connection was received by the RO in September 2008 and granted in a January 2009 rating decision.  An earlier effective date is not warranted based on the date entitlement to the benefit arose.  Even if the Board determined that the record contained adequate evidence establishing the presence of PTSD prior to receipt of his claim, it is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Here, the Board does not dispute the evidence provided by the Veteran's representative.  When the date of claim and the date of treatment are different, it is the later of the two.  Thus, an effective date earlier than September 17, 2008, for the grant of service connection for PTSD is not possible.  Thus, the decision which assigned the effective date of September 17, 2008, does not contain clear and unmistakable error.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than September 18, 2008 for the grant of service connection for PTSD; hence, the claims for earlier effective date based on CUE must be denied. 


ORDER

Entitlement to an effective date earlier than September 17, 2008 for the award of service connection for PTSD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


